DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 8-25-2021 non-final rejection filed 11-24-2021.
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 11-29-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	Acknowledgment is made of the amendment(s) to claims 22-23, 26-27, 30 and cancellation of claim 21 in the reply filed 11-29-2021

Allowable Subject Matter

6.		Claims 20, 22-38 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21 the cited prior art does not anticipate nor render obvious monitoring the pressure of a stationary vehicle comprising storing a series of pressure and temperature values and measurement times in a non- volatile memory; converting the measured pressure pg values to absolute pressure P values and the measured temperature 0 values to absolute temperature T values and calculating a ratio P/T to obtain a series of values; and if the series of values decreases by an amount above a given threshold, triggering an alert.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5537090 A Truck tire underinflation detection and control system
US 20140095013 A1 METHOD FOR OPERATING A TIRE PRESSURE-MONITORING UNIT, AND TIRE PRESSURE-MONITORING UNIT
US 20020130771 A1 Vehicle wheel monitoring system


US 20140070936 A1 Method for Checking Tire Pressure in Real Time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.